Citation Nr: 0811338	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-15 647	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a shell fragment wound 
of the left leg, muscle group XII, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1950 to March 1952.  He died in November 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Petersburg, 
Florida.  In July 2007, the veteran testified at a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  At the hearing, the case was advanced on the Board's 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  In January 2008, the Board issued a decision denying 
entitlement to an increased rating for a shell fragment wound 
of the left leg, muscle group XII.

2.  On April 2, 2008, the Board was notified that the veteran 
died in November 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 4, 2008, the Board issued a decision denying 
entitlement to an increased rating for a shell fragment wound 
of the left leg, muscle group XII.  

On April 2, 2008, after the issuance of the appellate 
decision, the Board was notified that the veteran died in 
November 2007.  Due to the death of the appellant, the Board 
has no jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).  Accordingly, the Board's January 2008 decision is 
vacated.  

Further, as a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2007).


ORDER

The Board's January 4, 2008 decision denying entitlement to 
an increased rating for a shell fragment wound of the left 
leg, muscle group XII is vacated.  Further, the appeal with 
respect to this issue is dismissed.



		
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


